Citation Nr: 0110790	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  97-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a lumbar/thoracic spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
January 1, 1995.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  This case was previously before the 
Board in December 1997, at which time it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  There is no competent medical evidence demonstrating the 
presence of a lumbar/thoracic spine disorder of service 
origins, and there is no allegation that such evidence 
exists.


CONCLUSION OF LAW

A lumbar/thoracic spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note complaints of back pain in 
December 1991.  At that time, the veteran explained that he 
had been "training hard" over the previous two months, and 
experienced "some low back strain."  He reported that he 
slipped while running in the rain the previous morning, and 
experienced low back stiffness on the day of the examination.  
Mechanical low back strain was diagnosed.

A March 1992 record notes a history of back pain beginning in 
late December, which had increased in severity over the 
previous week.  The diagnostic impression was paraspinous 
muscle strain.

An April 1992 private medical report indicates that the 
veteran sought chiropractic treatment for a "condition" 
related to his employment.

A June 1994 service medical record indicates that the veteran 
experienced upper back pain after swimming.  He denied a 
prior history of trauma or injury.  Muscle strain was 
diagnosed.  During follow-up treatment later that month, the 
veteran reported that he continued to experience upper back 
pain with certain movements.  He denied experiencing 
radiculopathy.  X-rays of the thoracic spine were normal.  
The final assessment was muscle strain rule out other.

A July 1994 Medical Evaluation Board recommended that the 
veteran be disqualified from further military service due to 
unrelated disabilities.  Consequently, a September 1994 
Physical Evaluation Board found the veteran to be unfit for 
duty.  The report notes that the veteran's resolving, 
nondisabling back strain was not "separately unfitting," 
and did not contribute to the "unfitting condition."

In February 1995, the veteran filed a claim of entitlement to 
service connection for a lumbar and thoracic spine disorder.

On VA examination in June 1995, the veteran reported that his 
lower back was hurting him "all the time."  A physical 
examination of the spine was normal.  While the veteran 
complained of pain between his shoulder blades, the posterior 
of the spine was noted to be well aligned.  There were no 
signs of muscle spasm in the upper or lower back.  Range of 
motion of the spine showed forward flexion to 80 degrees, 
lateral bending to 30 degrees, hyperextension to 20 degrees, 
and 70 degrees of rotation.  A Schober test was 52 
centimeters (cm) when standing, 51 cm on hyperextension, and 
59 cm on forward flexion.  Range of motion was normal in both 
the shoulders, and the cervical spine.  Neurological findings 
in the lower extremities were normal.  An X-ray study of the 
lumbosacral spine was normal.  The pertinent diagnosis was 
history of lower and upper back "strength", no abnormal 
objective findings.

Based on this evidence, a June 1995 rating decision denied 
service connection for a lumbar/thoracic spine disorder.

Private medical records show treatment for the veteran's 
lumbar/thoracic spine disorder from August 1995 to October 
1995.  A September 1995 X-ray study revealed a moderate to 
severe loss of disc height at L5, representing degenerative 
disc disease.

An October 1995 report from the veteran's private physician 
notes that the veteran was involved in a motor vehicle 
accident on January 7, 1995.  Following the accident, he 
reportedly experienced multiple complaints, with low back 
pain noted to be the most severe of these symptoms.  The 
physician explained that the veteran continued to experience 
low back pain, which increased with prolonged sitting, rising 
from a sitting position, and any physical activities.  
Diffuse left leg numbness was noted.  The diagnostic 
impression was whiplash type injury, and mechanical low back 
pain.

In January 1996, the veteran filed a notice of disagreement 
(NOD) with the June 1995 rating decision.

The RO continued the denial of service connection for a 
lumbar/thoracic spine disorder in October 1996.

In November 1996 correspondence, the veteran explained that 
he injured his back during field training in February 1991, 
and indicated that he received treatment from a corpsman.  He 
reported "episodal pain and limited functionability" 
throughout service, and related that his back "limited [him] 
so severely" that he sought private chiropractic treatment 
in 1992.  He maintained that his current degenerative disc 
disease was caused by injuries sustained in service, and not 
by the January 7, 1995 automobile accident.

VA outpatient records reflect treatment for various 
disabilities, including a low back disorder, from December 
1995 to October 1996.  A September 1996 record notes 
complaints of low back pain radiating to the hips, which 
gradually increased in severity over the previous two weeks.  
Low back pain was diagnosed.  An October 1996 magnetic 
resonance imaging (MRI) study of the lumbosacral spine 
revealed disc desiccation at L3-4, L4-5, and L5-S1.  The 
final assessment was spondylosis.

The RO continued the denial of service connection for a 
lumbar/thoracic spine disorder in January 1997.  The veteran 
submitted a substantive appeal (VA Form 9) the following 
month, perfecting his appeal.

In December 1997, the Board remanded the case to the RO for 
additional development.  In particular, the Board directed 
the RO to obtain all outstanding medical records pertaining 
to the veteran's lumbar/thoracic spine disorder, schedule a 
VA examination to determine the nature and severity of the 
disability, and to take appropriate action to ascertain 
whether the January 7, 1995 motor vehicle accident occurred 
during a period of active service.

In accordance with the December 1997 remand, the RO obtained 
copies of Orders from the United States Marine Corps dated in 
September and December 1994.  These records indicate that the 
veteran was discharged from duty on January 1, 1995.  There 
is no evidence that travel was authorized beyond this date.

During a March 2000 VA examination, the veteran explained 
that he was currently employed as a pharmaceutical sales 
person, which did not require any heavy lifting.  He reported 
that his back tended to "lock-up," and complained of a 
"burning sensation."  In addition, he noted left foot 
numbness over the previous six months.

A physical examination revealed a full range of motion of the 
lumbar spine.  The veteran's fingertips came within one half 
foot of the floor on flexion, extension was to 20 degrees, 
lateral bending was to 30 degrees, and rotation was to 40 
degrees.  Straight leg raising was to 90 degrees bilaterally.  
Deep tendon reflexes were normal, and extensor hallucis 
longus (EHL) strength was intact.  A questionable trigger 
point was noted in the left sacroiliac joint.  Patrick's and 
Gaenslen's tests were negative.  An examination of the 
thoracic spine was "completely negative."  There was a full 
range of motion of the cervical spine.  Interscapular 
tenderness was noted on the right side of the cervical spine.  
X-rays of the cervical, thoracic, and lumbar spine were 
normal.  The final assessment was low back pain with clinical 
evidence of radiculopathy of L5, left; upper back pain 
probably secondary to chronic cervical strain, nonservice-
connected; and normal thoracic spine.

Following a review of the claims folder, the examiner 
concluded that there was no relationship between the 
veteran's back disorder and service.  He noted that the 
veteran's interscapular pain was misinterpreted as a 
"thoracic spine problem."  The physician explained that the 
pain originated in the cervical spine, and was likely related 
to the January 1995 automobile accident.  He opined that 
there was no "temporal relationship" between the veteran's 
low back pain and service, and noted that the veteran first 
complained of numbness and weakness of the left lower 
extremity following the January 1995 motor vehicle accident.  
The examiner concluded that there were no objective findings 
related to the veteran's cervical, upper thoracic or lumbar 
regions, and opined that his lumbar radiculopathy was 
unrelated to service.

The RO continued the denial of service connection for a 
lumbar/thoracic spine disorder in August 2000.





Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 

	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained all identified 
records from VA and private medical care providers, and there 
is no indication of outstanding Federal Government records or 
other records that have been identified by the claimant.  The 
RO has provided the veteran a VA examination, and there is no 
indication that there is any evidence that could substantiate 
the claim that has not been obtained.  Accordingly, while the 
RO has not sent notice as set forth in (3) above describing 
how the tasks of developing the record are allocated, it has 
gone beyond this requirement by actually obtaining all the 
evidence.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the veteran to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id. 

As noted above, the veteran's service medical records show 
treatment for low back strain from December 1991 to June 
1994.  A July 1994 Medical Evaluation Board recommended that 
the veteran be disqualified from further military service due 
to unrelated disabilities.  Consequently, a September 1994 
Physical Evaluation Board found the veteran to be unfit for 
duty.  The Physical Evaluation Board report notes that the 
veteran's resolving, nondisabling back strain was not 
"separately unfitting," and did not contribute to the 
"unfitting condition."  The veteran was discharged from 
duty on January 1, 1995, and there is no evidence that travel 
was authorized beyond this date.

The record reveals that the veteran injured his back during a 
motor vehicle accident on January 7, 1995.  A June 1995 VA 
examination was normal, and an X-ray study of the lumbosacral 
spine was negative.  VA and private outpatient records show 
treatment for a back disorder from August 1995 to October 
1996.

A March 2000 VA examination of the thoracic and lumbar spine 
was normal.  X-rays were negative.  The final assessment was 
low back pain with clinical evidence of radiculopathy of L5, 
left; upper back pain probably secondary to chronic cervical 
strain, nonservice-connected; and normal thoracic spine.  
Following a review of the claims folder, the examiner 
concluded that there was no relationship between the 
veteran's back disorder and service.  He commented that the 
veteran's interscapular pain was misinterpreted as a 
"thoracic spine problem."  He explained that the pain 
originated in the cervical spine, and was probably related to 
the January 1995 automobile accident.  The physician noted 
that there were no objective findings related to the 
veteran's upper thoracic or lumbar regions, and concluded 
that his lumbar radiculopathy was not related to service.

The Board finds that the opinions reached by the VA examiner 
are entitled to great probative weight, as they are based 
upon a full review of the record, an examination, and are 
supported by a rationale.  There is no competent medical 
evidence of record contrary to these opinions.  In view of 
the foregoing, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of service 
connection for a lumbar/thoracic spine disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  As such, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application 
in this case.




ORDER

Entitlement to service connection for a lumbar/thoracic spine 
disorder is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

